DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected as failing to comply with 37 CFR 1.84 because:
FIG. 2A: In the third row, "T1" should be replaced by --T14--.
FIG. 30: In 3030, line 2, "THRID" should be replaced by --THIRD--.
FIG. 30: In 3035, line 2, "THRID" should be replaced by --THIRD--.
FIG. 31: In 3190, line 1, "THRID" should be replaced by --THIRD--.
FIG. 36: In 3625, line 2, "TE" should be replaced by --THE--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In ¶68, line 5, "FIG. 2" should be replaced by --FIG. 2B--.
In ¶92, line 3, "PDi = Phase (Ref)) - Phase(Signali)" should be replaced by
--PDi = Phase(Ref) - Phase(Signali)-- to remove the extra close parenthesis and to be self-consistent.
In ¶92, line 7, an "Phase (Sig(Ref)"  should be replaced by --Phase(Ref)-- to be consistent with line 3.
In ¶108-109 should consistently use either lowercase or uppercase for the term "s" and consistently use either an subscript "i" or not throughout.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 10-12, 14, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale (WO 00/52494 A1) in view of Liu (US 2004/0029558 A1).
In regard to claims 1, 7, 10, 16, and 19, Beale discloses:
hardware processing circuitry (60, Fig. 1; p. 2, lines 21-23); 
one or more hardware memories (p. 13, lines 27-29; p. 14, line 10-11) storing instructions that when executed configure the hardware processing circuitry to perform operations comprising: 
determining, for two or more geographic regions, an expected phase difference of a waveform transmitted from the geographic region and received by a pair of receive elements of a second wireless device (Fig. 3 and 7; p. 2, lines 16-17; p. 4, lines 1-7; p. 7, lines 1-11; p. 14, line 21 to p. 15, line 11);
obtaining a measured phase difference of a waveform transmitted by a wireless device/terminal and received by the pair of receive elements of the second wireless device (p. 15, lines 13-14); 
for the two or more geographic regions, determining, based on the expected phase difference and the measured phase difference, an associated probability that the waveform transmitted by the wireless device was transmitted from the geographic region (Fig. 7-8; p. 17, line 11 to p. 18, line 9; p. 19, lines 19-29; p. 20, line 14) [where N values are calculated for each region/cell (p. 17, line 12), M values are calculated by summing N values (p. 18, lines 1-2), and the M values are measures of probability (lines 19-29; p. 20, line 14), i.e., the plot of the M values in Fig. 8 show the location probability, and the peak is the location of maximum location probability.  Thus, N values are also measures of probability, i.e. if you add multiple values to form a sum, both the values and the sum have the same units.]; and 
selecting one of the two or more geographic regions as a location of the first wireless device based on the associated probabilities (p. 19, lines 19-29; p. 20, line 14).
Beale fails to disclose the wireless devices are associated with a wireless network and the second wireless device is an AP.
Liu teaches wireless devices are associated with a wireless network and where second wireless device is an AP [where the first device is a vehicle that tracks a target applied to the application of tracking a wireless device that makes a 911 call where the vehicle acts as an AP/base station for the target] (¶48; claim 35, line 6).  It is noted that High Definition: A-Z Guide to Personal Technology defines "wireless access point" as "A device that sends and receives signals from wireless devices such as portable computers or communications devices, allowing them to communicate with each other and thereby establish a wireless network. Typical wireless access points have a communication range of about 100 meters (328 feet); some may additionally provide a connection to another network such as an Ethernet or the Internet. Also called base station.".
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to apply the positioning method of Beale to the known application of E911 response, including using the first device as an AP to increase the battery life of target (Liu, ¶48).
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the positioning method of Beale positions a wireless device that makes an E911 phone call.
In regard to claims 2 and 11, Beale further discloses the expected phase difference is determined based on a difference between a first distance between the geographic region and a first receive element of the pair of receive elements and a second distance between the geographic region and a second receive element of the pair of receive elements (p. 15, lines 13-25) [where the distances are explicitly differenced in lines 23-24; and where in the combination the second wireless device is the first AP]. 
In regard to claims 3, 12, and 20, Beale further discloses the expected phase difference is determined based on layout information defining relative positions of a first receive element of the pair of receive elements and a second receive element of the pair of receive elements (Fig. 3 and p. 7, lines 1-11).
In regard to claims 5 and 14, Beale further discloses selecting one of the two or more geographic regions as the location of the first wireless device further comprises selecting one of the two or more geographic regions as the location of the first wireless device when the measured phase difference for the selected geographic region is equivalent to the expected phase difference for the selected geographic region (p. 17, lines 11-23) [where a match coefficient is associated with each cell for which a match coefficient value is determined, and one can select the cell with the maximum value of the match coefficient].


Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale and Liu, as applied to claims 1 and 10, above, and further in view of Dent (US 6,243,587 B1) and Tekin (CA 2,296,812 A1).
Beale fails to disclose determining, for the two or more geographic regions associated with a wireless network, a second expected phase difference of a second waveform having a second frequency transmitted from the geographic region and received by the pair of receive elements.
Dent teaches the use of a waveform of a first frequency and a second waveform of a second frequency from a first wireless device at a second wireless device to determine the position of the first wireless device (col. 2, lines 28-36; col. 3, lines 5-16). 
Tekin teaches averaging multiple determined positions increases the accuracy of the determined position (p. 2, lines 3-11; p. 4, lines 24-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include determining the position of the first wireless device by the method of Dent into the combination in order to use it to increase the accuracy of the determined position of the first wireless device.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the accuracy of the determined position is increased.
In the combination, since the use of a second frequency allows a second position to be determining using the method of Beale, and the use of additional positions increases the accuracy of the determined position, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a position using the second frequency as one of the positions being averaged to further increase the accuracy of the final determined position.
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale and Liu, as applied to claims 1 and 10, above, and further in view of Douglas (US 2012/0209714 A1).
Beale and Liu fail to teach the operations further comprising providing the determined location of the first wireless device to an advertising network. 
Douglas teaches providing the determined location to an advertising network (¶34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide the user with useful advertisements/location-based services based on their position.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that useful advertisements/location-based services can be offered to the user based on their position.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale and Liu, as applied to claims 1 and 10, above, and further in view of Pandey (US 2014/0266908 A1).
Liu further teaches the AP is a plurality of APs (30A, 30B, Fig. 1, 4, and 6; ¶48).  One can designate one of the APs as a first AP.
Beale and Liu fails to disclose the wireless device is a second AP of the plurality of APs, the operations further comprising: determining an orientation of the second AP based on the expected phase difference and the measured phase difference.
Pandey teaches a wireless device is a second AP of the plurality of APs, the operations further comprising: determining an orientation of the second AP based on the expected phase difference and the measured phase difference (Fig. 1; ¶20-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to apply the positioning method of Beale to the known application of determining the position and orientation of a new AP.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the positioning method of Beale positions the second AP and the orientation of the AP is determined.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale and Liu, as applied to claims 1 and 10, above, and further in view of Miller (US 2010/0194641 A1).
Beale further discloses:
Liu further teaches a plurality of APs (30A, 30B, Fig. 1, 4, and 6; ¶48).
Beale and Liu fail to teach the measurements taken by a plurality of APs and the process of claims 1 and 10 being done for each of the plurality of APs.
Miller teaches two vehicles/wireless devices (Fig. 1) with self-contained positioning systems (160, 162, Fig. 11; ¶5; ¶27) working together to determine the position of a transmitter (Fig. 1; 168, 172, Fig. 11; claims 26-27) [where the direction and range/distance from a single vehicle gives an indication of position, and if that is not sufficient, a second vehicle's measurements are used to increase the accuracy of the position].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase the accuracy of the determined position.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the accuracy of the determined position is increased.
In the combination, a second AP will be used to repeat the measurements and processing of the first vehicle/second wireless device/first AP at a second vehicle/another wireless device/second in order to use the measurements together to increase the accuracy of the determined position of the transmitter.

The following reference(s) is/are also found relevant:
Dupray '386 (US 2004/0198386 A1), which teaches a moving base station positioning a first wireless device (148, Fig 4; ¶494-497).
Dupray '252 (US 6,249,252 B1), which teaches a moving base station positioning a first wireless device (148, Fig 4; col 20; col 54).
Zekavat (US 2004/0235497 A1), which teaches a moving base station positioning a first wireless device (¶23).
Lorenz (US 2005/0088337 A1), which teaches that an antenna spacing of greater than a half of a wavelength creates ambiguity in the received number of carrier cycles (¶28).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648